R-167




Hon. W. P. Herms,        Jr.            Opinion No. V-122
County Auditor
Waller County                           Re:     Authority of the Commis-
Hempstead,   Texas                             sioners’ Court to allow the
                                               County Auditor extra Corn-
                                               pensation for keeping cer-
                                               tain records relative to
                                               road and bridge expendi-
                                               tures under the facts sub-
                                               mitted.

Dear   Sir:

              Your request for an opinion from         this Department   on
the above     subject matter is as follows:

             “Road District No. 7, Waller County, Texas
       voted a $500,000    bond issue for road purposes,
       bonds were sold December       1945, contract for
       road construction    was let in June 1946, and ex-
       penditure of said funds has proceeded      since that
       date.

             “In addition to the regular ledgers and rec-
       ords kept by me, as County Auditor, at the re-
       quest of the Commissioners’        Court, I have kept
       detailed records on tha expenditure of each road,
       as such approximate     allocations   were set up by
       the Commissioners”      Court.    These allocations   of
       amounts to be spent for each road, however, are
       not set up in the bond order, but merely recorded
       by Commissioners’      Court as a guide in expendi-
       ture of funds.

            “There are 19 road divisions;   and, as stated
       above, I have kept a detailed ledger on the amounts
       spent for each road and what said amounts were
       spent for--this in addition to regular ledgers re-
       quired.

              “The question    has arisen     as to:

              ‘1.   Whether Commissioners’        Court has au-
                    thority to allow me extra     compensation
Hen. W, P. Hsrmr,     Jr. - Page    2                        Opinion No. V-122




              for keeping   Road Diatrht   No. 7 records
              ;h$“g                   z;;&A$r.          (Art.


         “2. Whether Cammissioners’     Court has au-
             thority tc allow me *mpensatben    for ex-
             tra ledger* and reeotig   wbS& #hey desire,
             but which record6   art
                                --r  a4 reguirod of me
             as Auditor.

         “1 &all  appreciate yaur epinisn as to whether
    I am authorized   to approve warrant8 for compmsa-
    tion emanating from either of tbe above two scrviocs.”

           Wallcr County has a population of 19,280 itiabitants   ac-
cording to the 1940 Ftderal    Census and an assessed   valuatieu tf
$21,540,365.00   accordiq   te thr 1946 OUXrolls.  The county wditor
of Wailer Counv is Ql~mp4n~ted aa a salary baris and him com-
pensation io gorexated by A8Wiel~ 1645, V.C.S,    (A&P 1941, 47th Leg-
islature, page 1331, Chapter 601.)

         Article   b651 provides:

         ‘The auditor shall huvt a general eversight      of
    all books aad rtmrdt      of all the C@&MS(I of 9&r ceuu-
    ty, district Qr State, whe m4y bt a*Ylo*izd      or he-
    @red     by law to receive ot coilcCt asy money, Sands,
    fees or ether property for the use of, er belonging to,
    t&e county; and he shall ste to the atrict enfer@nment
    of the Iaw geverning county finances.”

         Article   1656 prevides:




         We quote the fallowing         from   our Qpirion    No. O-3801:
L   -




        Hon. W. P. Herms,    Jr. - Page   3                    Opinion No. V-122




                     “The compensation     of public officers    is fixed
              by the Constitution and statutes.       An officer may
               not claim or receive any money without a law au-
               thorizing him to do so, and clearly fixing the amount
              to which he is entitled.    An officer is not entitled to
              any compensation      in addition to that which has been
               fixed by law for the performance      .of the duties of his
               office, even though the compensation        so fixed is un-
               reasonable   or inadequate.     He may be required by
               law to perform    specific services    or discharge     addi-
              tional duties for which no compensation         is provided.
              The obligation to perform       such services    is imposed
              as an incident to the office and the officer by his ac-
               ceptance t?Iereof is deemed to have engaged to per-
              form them without compensation.          Terre11 v. King, 14
                 .   .   ) 786; McCalla v. City of kockdale,        246 S.W.
654; Texas Juris., Vol. 34, p. 531.)” (Underscoring
              ours)

                    We know of no provision    in the statutes of this State pro-
        viding for extra compensation    for performance     of the duties out-
        lined in your request.   The Commissioners’       Court is a Court of
        limited jurisdiction  and has only such powers as are conferred upon
        it by the Constitution and statutes of this State by express terms or
        by implication.    Von Rosenberg   v. Lovett, 173 S.W. 508; Miller v.
        Brown, 216 S.W. 452; Howard v. Henderson        County, 116 S. W. (2d)
        479; Galveston H. & S. A. Railway Company v. Uvalde County, 167
        S. W. (2d) 1084; 11 Tex. Jur. 564.

                    We know of no provision  in the Constitution or statutes of
        this State which confers upon the Commissioners’       Court the power
        to expend county funds for the purpose of granting extra compensa-
        tion to the County Auditor for the performance    of those duties out-
        lined in your request.

                  It is, therefore,  the opinion of this Department that the
        Commissioners’    Court of Waller County is not authorized to allow
        extra compensation    to the County Auditor under the facts submit-
        ted.
                                        SUMMARY

                  The Commissioners’    Court of Waller County is
             not authorized to allow extra compensation  to the
             County Auditor for keeping Road District No. 7 rec-
             ords nor for keeping detailed records of the expendi-
             tures upon each raad of the county.
                                                 Yours very truly,
        APPROVED                          ATTORNEYGENERALOF                    TEXAS

        p’:     “4a&                          By

        AT%EY          GENERAL
        OF TEXAS
        JR:djm: sl